internal_revenue_service department of the treasury index numbers number release date washington dc person to contact telephone number refer reply to cc dom corp 3-plr-119113-98 date date mutual group company state a state b court date date date date date plr-119113-98 closing date x this letter replies to a request for rulings dated date on the federal_income_tax consequences of a proposed transaction concerning a plan of rehabilitation under sec_368 of the internal_revenue_code we received additional information in letters dated date february february march and date the information submitted for consideration is summarized below mutual is a mutual life_insurance corporation organized to conduct a life_insurance business in state a mutual issued life_insurance policies in states and the district of columbia mutual is a mutual corporation and therefore has no shareholders instead owners of its contracts contract holders have a dual relationship to the company as proprietary owners by reason of being members of the mutual corporation and as holders of contract rights under the contracts of mutual mutual owns all the stock of group a state a holding corporation that is not an insurance_company_group owns all the stock of company a stock_life_insurance_company chartered and domiciled in state a mutual is the common parent of a consolidated_group and files a life-nonlife consolidated federal_income_tax return with all the members of its consolidated_group under sec_1504 group and company are members of mutual's consolidated_group and join in mutual's consolidated_return mutual was placed in rehabilitation by order of court on date upon the joint petition of the insurance commissioner of state a and the board_of directors of mutual pursuant to the order of rehabilitation a moratorium was imposed on cash distributions policy surrenders withdrawals and policy_loans except in the case of certain hardship situations on date the insurance commissioner filed an amended rehabilitation plan with the court plan this amended plan of rehabilitation was the subject of a private_letter_ruling plr issued on date objections of interested parties and changes in the financial condition of mutual resulted in the abandoning of this amended plan of rehabilitation on date the insurance commissioner filed a subsequent amended plan with the court plan this plan was also abandoned on date a further amended plan was filed with the court the plr-119113-98 plan the plan is the subject of this ruling_request mutual is the issuer of a number of insurance and annuity_contracts these contracts include traditional ordinary_life_insurance contracts universal_life_insurance contracts deferred and immediate_annuity contracts conversion fund and deposit_administration_fund contracts term life_insurance contracts health insurance contracts disability_income insurance contracts issued or administered by mutual and contracts or agreements issued in substitution for or supplementary to any such contract the contracts include contracts described in sec_403 and individual_retirement_accounts described in sec_408 all contracts in force as of the closing date will participate under the plan as the plan does not authorize an election to opt_out of participation each contract in force as of the closing date will be modified by mutual by an endorsement endorsed contract effective as of the closing date but prior to the contract’s assumption by company the endorsement will a remove any provision providing for voting rights b remove any provision providing for participation in divisible surplus through dividends and c provide for continued compliance with various tax provisions existing riders will also be modified through endorsement to remove any provision providing for voting rights or participation in divisible surplus through dividends company will assume and reinsure the obligations and rights of mutual under the endorsed contracts with the same effect as if company had issued the endorsed contracts directly additionally cash_value contracts eg traditional ordinary and universal_life_insurance contracts and deferred_annuity contracts which are in force as of the closing date will be modified through one or more endorsements as follows i ii in lieu of dividends cash_value contracts which do not already have a provision for the payment or application of non-guaranteed elements eg excess_interest credits will be modified to provide that each such contract may be eligible annually for non-guaranteed elements to be applied as the contract holder may select in accordance with the same options as were available for the application of dividends before such modification of the contract each cash_value contract will be modified to provide that any policyholder_dividend or interest credit which has been declared but not paid or applied with respect to such contract by mutual prior to the closing will be converted into a credit to the policy values of such contract that will be payable or applicable at or after closing in the same manner and as of the same date that such dividend or interest credit would have been payable or applicable absent this modification under the plan claimants’ interests are divided into classes secured and administrative claims are cla sec_1 and cla sec_2 contract holders will have cla sec_3 status claims of governments general creditors employees debt holders etc will be plr-119113-98 classe sec_4 through class the residual class provides for mutual membership interests of mutual members mutual member interest under the plan the parties propose to accomplish the items set forth above through the following steps i ii mutual will transfer substantially_all of its assets tangible and intangible including securities bonds mortgages and rights in leases agreements except for the stock of group to company and company will assume mutual’s liabilities the transfer and assumption will be effected by means of an assumption-reinsurance agreement the approved policies with associated reserves will be transferred to company on the date closing date state approval is received to transfer at least percent of the policies mutual will retain any contracts not approved for transfer to company by the closing date for up to one year retained contracts contracts will be transferred to company as state approval is received any contracts not transferred to company at the end of one year will be transferred to an unrelated insurance_company in an assumption-reinsurance transaction the proceeds will be transferred to company at the closing date company will enter into an agreement with mutual through which company will administer the retained contracts on behalf of mutual any additional funds required by mutual to administer the retained contracts will be provided by company any proceeds or profits received from administering the retained contracts will benefit company group will issue its stock common and convertible preferred to class10 mutual members in exchange for their mutual member interests the convertible preferred_stock will represent approximately x percent of the total value of the group stock received by each mutual member who receives stock contract holders of certain tax-qualified retirement funding contracts who would have impediments to holding stock generally will be entitled to have plan credits made to the contracts instead of receiving stock plan credits are additional paid up insurance with a cash_value equal to the group stock otherwise receivable or for contracts which are not traditional life contracts credits to their account values all mutual members eligible to receive stock for their mutual member interests will receive stock on the closing date including members whose contracts are retained by mutual iii an independent party approved by the court investor will purchase group common_stock from group so that immediately after the closing date the investor will own more than percent of the group common_stock iv after the final transfer to company mutual will be liquidated and dissolved plr-119113-98 the taxpayer has made the following representations in connection with the proposed transaction a b c d e f company will acquire more than percent of the fair_market_value of the gross assets held by mutual as of date the date the plan was filed in the court and more than percent of the fair_market_value of the operating_assets held by mutual as of such date for purposes of this representation operating_assets are all of mutual’s assets other than cash and accounts_receivable however assets of mutual’s held on date that were taken out of operation prior thereto will not be considered operating_assets prior to mutual’s transfer to company group will be in control of company within the meaning of sec_368 following mutual’s transfer to company company has no plan or intention to issue additional shares of its stock that would result in group losing control of company within the meaning of sec_368 mutual members of mutual will receive a number of shares of group stock that have a value as of the closing date of at least percent of the value of all of the formerly outstanding mutual member interests of mutual as of the same date group or persons related to group within the meaning of sec_1_368-1 have no plan or intention to redeem or otherwise acquire shares of group stock issued in the transaction for consideration other than group stock that would reduce the mutual members ownership of group stock to a number of shares having a value as of the closing date of less than percent of the value of all of all of the formerly outstanding mutual member interests as of the same date for purposes of this representation mutual member interests exchanged for property other than group stock surrendered by dissenters or exchanged for cash in lieu of factional shares of group stock in the transaction and mutual member interests redeemed during the five year period ending on the closing date will be treated as outstanding mutual member interests on the closing date no mutual member interests were acquired by persons related to mutual within the meaning of sec_1_368-1 for consideration other than mutual member interests or group stock no mutual member interests were acquired by group or persons related to group within the meaning of sec_1_368-1 and no extraordinary distributions on mutual member interests were made during the five year period ending on the closing date no stock of company will be issued in the transaction company has no plan or intention to sell or otherwise dispose_of any of the plr-119113-98 assets of mutual acquired in the transaction except for dispositions made in the ordinary course of business mutual will distribute any stock or stock interests and any securities and other_property it receives or is deemed to receive in the transaction and its other properties in pursuance of the plan_of_reorganization the liabilities of mutual assumed by company and the liabilities of mutual to which the transferred assets of mutual are subject were incurred by mutual in the ordinary course of its business following mutual’s transfer to company company will continue the historic_business of mutual or use a significant portion of its historic_business_assets in a business_company mutual group and the contract holders will pay their respective expenses if any incurred in connection with the transaction there is no intercorporate indebtedness existing between company and mutual that was acquired at a discount discounted or will be settled at a discount no two parties to the transaction are nondiversified investment companies as defined in sec_368 and iv g h i j k l m mutual company and group are under the jurisdiction of a court in a title_11_or_similar_case within the meaning of sec_368 n o the total fair_market_value and the adjusted_basis of the assets of mutual transferred to company as to the transfer on the closing date and the final transfer if any after the closing date will equal or exceed the sum of the liabilities of mutual assumed by company plus the amount of liabilities of mutual if any to which the transferred assets are subject in making this representation the liabilities assumed plus the liabilities taken subject_to include any mutual liabilities forgiven in the transaction the fair_market_value of the group stock received by the mutual members for their mutual member interests will approximately equal the fair_market_value as of the closing date of the mutual member interests surrendered in exchange therefor p investor will not be a related_person to group within the meaning of sec_1_368-1 plr-119113-98 q the closing date as defined in the plan will constitute the date of transfer within the meaning of sec_1_381_b_-1 based solely on the information submitted and the representations set forth above we hold as follows for federal_income_tax purposes the transaction described above will be treated as a transfer by mutual to company of substantially_all of its assets in exchange for stock of group and the assumption by company of mutual liabilities and a transfer of the group stock by mutual to the contract holders in exchange for their mutual member interests in mutual the transfer by mutual to company of substantially_all of its assets in exchange for the stock of group and the assumption by company of liabilities of mutual will constitute a reorganization within the meaning of sec_368 and a d mutual company and group will each be a_party_to_a_reorganization within the meaning of sec_368 no gain_or_loss will be recognized by company upon the receipt of assets from mutual in exchange for group stock and the assumption by company of liabilities of mutual b the basis of the assets of mutual in the hands of company will be in each instance the same as the basis of such assets in the hands of mutual immediately prior to the exchange sec_362 company's holding_period for the assets received from mutual will include in each instance the holding_period of those assets in the hands of mutual immediately prior to the exchange sec_1223 mutual will recognize no gain_or_loss on the transfer of substantially_all of its assets to company in exchange solely for group stock and the assumption by company of liabilities of mutual sec_361 and sec_357 mutual will recognize no gain_or_loss on the transfer of group stock to mutual members in exchange for their mutual member interests sec_361 mutual members will recognize no gain_or_loss on the receipt of the group stock in exchange for their mutual member interests in mutual sec_354 the basis of the mutual member interests of a mutual member is zero the basis of the group stock received in exchange for the mutual member interests will equal the basis of the mutual member interests exchanged therefor ie zero sec_358 plr-119113-98 the holding_period of the group stock received in exchange for the mutual member interests will include the period the mutual member held such mutual member interests provided that such interest is a capital_asset in the hands of the member sec_1223 the group preferred_stock will not be sec_306 stock within the meaning of sec_306 the reorganization between mutual and company under the plan will be a transfer of assets to a subsidiary within the meaning of sec_1_1502-75 so that the consummation of the reorganization will not terminate the mutual consolidated_group the mutual consolidated_group will continue in existence for consolidated_return purposes with group becoming the new common parent on the closing date and mutual remaining a member of such consolidated_group the election to file a life-nonlife consolidated_return under sec_1504 will remain in effect in addition sec_1_1502-47 through iv will apply by treating group as if it were also the previous common parent of the mutual consolidated_group company will be treated as having been a member of the group for purposes of determining the five-year base_period described in sec_1504 and sec_1_1502-47 accordingly all members of the mutual consolidated_group on the closing date will determine their status as eligible corporations under sec_1_1502-47 as if there were no transaction sec_1_1502-47 mutual will not close its taxable_year on the closing date all taxable years of mutual ending on or before the closing date will be treated as taxable years of company sec_1_1502-75 company will close its taxable_year on the closing date all taxable years of company ending on or before the closing date will be treated as taxable years of mutual sec_1_1502-75 mutual’s transfer of substantially_all of its assets to company in exchange for group stock and company’s assumption of mutual liabilities is a group structure change for purposes of applying sec_1_1502-31 and sec_1_1502-33 sec_1_1502-33 group’s basis in company is adjusted immediately after the group structure change to reflect mutual’s net asset basis as determined under sec_1_1502-31 sec_1_1502-31 see sec_1_1502-31 for additional adjustments group’s earnings_and_profits will be adjusted immediately after group becomes the new common parent of the mutual consolidated_group to reflect the earnings_and_profits of mutual immediately after mutual ceases to be the common parent plr-119113-98 the adjustment will be made as if group succeeds to the earnings_and_profits of mutual in a transaction described in sec_381 sec_1_1502-33 as provided by sec_381 and sec_1_381_c_2_-1 company will succeed to and take into account the earnings_and_profits or deficit in earnings_and_profits of mutual as of the closing date any deficit in earnings_and_profits of either mutual or company will be used only to offset the earnings_and_profits accumulated after the closing date as provided by sec_381 of the code and sec_1 a of the regulations and subject_to the conditions and limitations specified in sec_381 and c and sec_382 sec_383 and sec_384 company will succeed and take into account as of the close of the date of transfer within the meaning of sec_1_381_b_-1 the items and tax_attributes of mutual described in sec_1_381_c_22_-1 inter alia the reserves described in sec_807 former sec_810 transferred to company as of the close of the date of transfer in accordance with the provisions of sec_381 and the regulations thereunder subject_to rulings and pursuant to the reorganization i for purposes of sec_807 and b of the code mutual will include in its reserves at the close of the taxable_year which includes the date of transfer the ending balance of the reserves described in sec_807 that mutual held immediately before the transfer ii mutual will not be entitled to a deduction under sec_805 for transferring assets to company as consideration for the assumption by company of liabilities under mutual’s insurance contracts and iii mutual will not include in its reserves at the beginning of the first taxable_year immediately following the taxable_year that includes the date of transfer the ending balances of the reserves described in sec_807 that mutual held immediately before the transfer other than the reserves with respect to contracts not transferred to company on the date of transfer with respect to any contract not transferred to company on the date of transfer but transferred to company pursuant to the reorganization thereafter mutual will not be entitled to a deduction under sec_805 for transferring assets to company as consideration for the assumption by company of liabilities under such contract and for purposes of sec_807 and b i mutual will include a reserve with respect to any such contract in its reserves at the close of the taxable_year that includes such transfer and ii mutual will not include a reserve with respect to any such contract in its reserves at the beginning of the first taxable_year immediately following the taxable_year that includes such transfer subject_to rulings and at the beginning of its first taxable_year beginning after the date of transfer pursuant to the reorganization company will include in its reserves at the beginning of such year for purposes of sec_807 plr-119113-98 and b the ending balance of the reserves described in sec_807 that mutual held immediately before the transfer other than reserves with respect to contracts not transferred to company on the date of transfer with respect to any contract not transferred to company on the date of transfer but transferred to company pursuant to the reorganization thereafter for purposes of sec_807 and b company will include a reserve with respect to any such contract in its reserves at the beginning of the taxable_year that includes such transfer company will not take into premium income under sec_803 any amount with respect to mutual’s assets transferred to company pursuant to the reorganization mutual will not be entitled to reduce its net_premiums under sec_848 for the transfer of assets to company in consideration of the assumption by company of liabilities under mutual’s specified insurance contracts within the meaning of sec_848 company will not include in net_premiums under sec_848 any amount with respect to mutual’s assets transferred to company in consideration for the assumption by company of liabilities under mutual’s specified insurance contracts within the meaning of sec_848 under sec_381 for the first taxable_year beginning after the date of transfer company will succeed to any capitalized balances of specified_policy_acquisition_expenses within the meaning of sec_848 as determined by mutual under sec_848 as of the close of the closing date and such balances will be continued to be amortized by company under mutual’s amortization period the assumption_reinsurance transaction between mutual and company pursuant to which company will assume the contracts held by contract holders after they are modified by endorsement in mutual on the closing date will if such transaction does not change the terms and conditions of any contract after such modification by endorsement other than the insurer i not have any effect on the date that such contract was issued entered into or purchased prior to such modification by endorsement for purposes of sec_72 sec_101 sec_264 sec_7702 or sec_7702a and ii not require retesting or the start of a new test period for such contract under sec_264 sec_7702 b - e or 7702a c as a result the investment_in_the_contract under sec_72 for such contract immediately after the assumption_reinsurance transaction will remain the same as it was for such contract immediately prior to such modification by endorsement the following rulings are valid only if the plans described are tax-sheltered annuity_plans that meet the requirements of sec_403 and b or ira’s that meet the requirements of sec_408 or sec_408 neither the addition of a plan credit nor the right thereto constitutes a distribution in violation of sec_403 or sec_403 or otherwise disqualifies a tax- plr-119113-98 sheltered annuity arrangement under sec_403 the addition of a plan credit to a non-trusteed tax-qualified retirement funding contract does not constitute a distribution thereunder nor a contribution thereto and thus will not result in a any gross_income to the employee or other beneficiary of such contract as a distribution from a qualified_retirement_plan under sec_72 prior to an actual receipt of some amount thereof by such employee or beneficiary b any percent additional penalty tax under sec_72 for premature distributions from a qualified_retirement_plan c any percent or percent excise_tax under sec_4973 or sec_4979 for excess_contributions to certain qualified_retirement_plans or d any designated_distribution under sec_3405 that is subject_to_withholding under sec_3405 or c for purposes of determining the investment_in_the_contract under sec_72 for a non- trusteed tax-qualified retirement funding contract a plan credit will not be taken into account for minimum distribution_requirements under sec_401 sec_403 sec_408 or sec_408 a plan credit will constitute investment earnings attributable to the year in which it is added to the account value for a non-trusteed tax- qualified retirement funding contract for purposes of the sec_403 restrictions on distributions attributable to contributions under salary reduction arrangements and the income thereon a pro_rata portion of a plan credit added to a tax-sheltered annuity_contract described in sec_403 to which such contributions have been made constitutes earnings attributable to such contributions for the year in which such plan credit is added we express no opinion about the tax treatment of the proposed transaction under other provisions of the code and regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the proposed transaction that are not specifically covered by the above rulings this ruling letter is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent each affected taxpayer must attach a copy of this letter to the taxpayer's federal_income_tax returns for the tax_year in which the transaction covered by this ruling letter is consummated we are sending a copy of this letter to deputy insurance commissioner as specified in the power_of_attorney on file in this office plr-119113-98 sincerely yours assistant chief_counsel corporate by victor l penico branch chief branch
